Citation Nr: 0910602	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for periodontal 
disease for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to May 1956.  
He had an additional period of active duty from January 4, 
1962, to February 8, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board previously adjudicated the Veteran's claim in 
December 2007.  It was determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for periodontal disease for 
compensation purposes.

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The VA's General Counsel representative filed a motion 
requesting that the Court vacate the Board's decision.  The 
motion also requested that the Court remand the case to the 
Board for further development and re-adjudication in 
accordance with the directives of the November 2008 motion.  

The Court granted the motion to vacate and remand in January 
2009 and returned the case to the Board.

The Board wrote to the Veteran in February 2009.  The Veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  

The Veteran submitted a response in February 2009.  He stated 
that he had nothing further to submit and asked that his 
claim be re-adjudicated after his representative had the 
opportunity to present additional argument in support of his 
claim.  The Veteran's representative submitted additional 
argument and it was associated with the claims folder in 
March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The veteran submitted a claim for gum disease in January 
2000.  His claim was denied by the RO in February 2000, with 
notice provided that same month.  The Veteran failed to 
perfect an appeal and the decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  Service connection for periodontal disease may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Veteran sought to reopen his claim for entitlement to 
service connection for periodontal disease for compensation 
purposes in April 2003.  

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

The provisions of 38 C.F.R. § 4.150 (2008) govern those 
dental conditions for which a compensable evaluation may be 
assigned.  VA compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
Service connection for periodontal disease, for compensation 
purposes, is not available under the applicable statutes and 
regulations.  See Byrd v. Nicholson, 19 Vet. App. 388, 392-94 
(2005).

As noted in the Introduction, the Board issued a decision 
that denied the Veteran's claim in December 2007.  The basis 
for the denial was that the Veteran had not presented new and 
material evidence to reopen his claim for entitlement to 
service connection for periodontal disease for compensation 
purposes.  The Board listed the evidence that was of record 
at the time of the prior denial in February 2000 and the 
evidence added to the record since that time.  The 
determination was that there was no new and material evidence 
to allow for the reopening of the claim.  

The Veteran appealed the decision of the Board.  Again, as 
noted in the Introduction, VA's General Counsel 
representative filed a motion requesting that the Court 
vacate the Board's decision.  The motion referenced testimony 
from the Veteran at a hearing in August 2004 wherein he 
testified that he received treatment for problems with his 
gums while assigned to signal school at Fort Monmouth, New 
Jersey.  The Veteran testified that he was seen on several 
occasions between his arrival in September 1954 and transfer 
out in March 1955. 

The motion noted that the Veteran's service records indicated 
that he graduated from signal school in 1955.  The motion 
further noted that the signal school was located at Fort 
Monmouth during the period the Veteran said he was in 
training at the school.  This was documented by citation to a 
website accessed on October 29, 2008.  The motion added that 
the Board decision had discussed the Veteran's testimony 
regarding his treatment but that "there is no indication in 
the record that VA obtained or otherwise accounted for, the 
potentially material SMRs identified by Appellant."  VA 
General Counsel Motion for Remand, p. 4.  Based on this 
alleged failure to account for the potentially material 
records, the motion asked that the claim be remanded for 
development and subsequent adjudication.

Contrary to the above statement in the motion, the Veteran's 
service treatment records (STRs) for his entire period of 
active duty from June 1954 to May 1956, as well as a physical 
examination relating to Reserve service in 1960, were 
associated with the claims folder in September 1969.  The 
Veteran had submitted a claim for entitlement to service 
connection for an unrelated issue.  His STRs were made 
available to ensure a full and fair disposition of his claim 
at that time.

The same STRs were of record at the time the RO adjudicated 
the Veteran's original claim for entitlement to service 
connection for periodontal disease for compensation purposes 
in February 2000.  The STRs included dental treatment records 
as detailed in the Board's decision of December 2007.  The 
dental records reflected that the Veteran received routine 
care on a number of occasions.  Entries on three DA Form 8-
116, Report of Dental Survey, dated in June 1954, February 
1955, and June 1955 all reported that there was no 
periodontoclasia.  A similar report, dated in March 1956, 
reported that there was slight periodontoclasia.  The last 
report was done as part of the Veteran's release from active 
duty physical examination in March 1956.  The Veteran had an 
examination for inactive duty in the Army Reserve in March 
1960.  No specific dental disorder was noted on examination.  

Of particular significance is the DA Form 8-116, dated in 
February 1955.  The form lists nine instances of treatment on 
its cover.  The reverse side of the form lists the Veteran as 
a student at the "signal school."  It also listed his 
service as eight months.  Thus, it is clear from the date of 
the form, the student notation, and length of service 
reported that this particular form recorded dental treatment 
provided to the Veteran while he was a student at the signal 
school at Fort Monmouth.  The Board notes that this specific 
record was not addressed in any way by the motion to vacate.  
It is not clear if the referenced dental record was 
overlooked or if the motion conveyed the thought that there 
may be additional records outstanding for treatment afforded 
the Veteran while attending signal school at Fort Monmouth.  

In any event, as the Court has granted the motion, the Board 
is required to comply with the order and remand the Veteran's 
case for additional development in accordance with the 
motion.  

In addition, the Board notes that during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen a previously denied claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  The VCAA 
notices provided to the veteran did not address the reasons 
for the prior final denial.  Corrective notice should be 
provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the notice  required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  This includes notice pertaining 
to new and material evidence cases, to 
include the reasons for the prior denial, 
as well as notice specific to establish 
service connection for a dental disorder 
for compensation purposes.

2. Attempt to secure any additional STRs 
related to dental treatment provided to 
the Veteran during his period of service 
from June 1954 to May 1956.  As noted, the 
motion to vacate contends that there may 
be outstanding records of dental treatment 
provided to the Veteran during his 
training at signal school at Fort 
Monmouth.  The appropriate agency, as well 
as the medical/dental facility at Fort 
Monmouth, must be contacted to establish 
if any additional records for the Veteran 
are available and, if so, they must be 
associated with the claims folder.

3.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


